892 F.2d 84
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jesus M. BAEZ, Defendant-Appellant.
No. 89-50097.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 8, 1989.*Decided Dec. 27, 1989.

Before BROWNING, BOOCHEVER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
The district court found that Baez brought three kilograms of cocaine to the arrest site, intending to exchange the cocaine for a large sum of money.   Consequently, the court found that Baez was not a minor participant in this conspiracy to possess a controlled substance with intent to distribute.   See Sentencing Guidelines § 3B1.2(b).   These findings are not clearly erroneous.   See  United States v Sanchez-Lopez, 879 F2d 541, 557 (9th Cir 1989).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3